DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 17, 2020 is acknowledged.  The traversal is on the ground(s) that the Patent Office has failed to provide a separate classification for Group II and thus has not provided adequate reasoning for insisting on the restriction of Group II.  This is not found persuasive because it was an oversight on the examiner’s part and Group II is deemed as a distinct invention relating to wear monitoring.  For restriction purposes, the appropriate classification for the invention of Group II is E21B 12/02.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020, July 29, 2020, and December 8, 2020 have been considered by the examiner.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orban et al. [U.S. Patent Publication 2020/0278193]

With regard to claim 1, Orban et al. meets the limitations of:
a method comprising monitoring alignment between a pin end of an upper tubular and a box end of a lower tubular during tubular make up operations at an oil and gas wellsite by operating a first video camera to generate a first video signal comprising first images encompassing the pin end of the upper tubular and the box end of the lower tubular [a camera directed towards the upper portion of a tubular at a well site (paragraph 0081 and figure 10, items 320 and 366)]
operating a second video camera to generate a second video signal comprising second images encompassing the pin end of the upper tubular and the box end of the lower tubular, wherein the first and second video cameras are directed at the pin end of the 
operating a processing system to process the first and second video signals to determine an amount of misalignment between the pin end of the upper tubular and the box end of the lower tubular captured in the first and second images, wherein the processing system comprises a processor and a memory storing a computer program code [an alignment determination of a tubular being performed to determine the alignment of the tubular portions (paragraphs 0111-0115) by a processor executing stored instructional coding (paragraph 0100)]

With regard to claim 2, Orban et al. meets the limitation of:
the processing system to process the first and second video signals comprises determining relative positions of edges of the pin end of the upper tubular and edges of the box end of the lower tubular captured in the first and second images [an alignment determination of a tubular being performed to determine the alignment of the tubular portions where the system measures and generates first and second points upon the tubular’s disconnected surfaces in order to determine if the points match when the two surfaces make contact with one another (paragraphs 0111-0115)]

With regard to claim 3, Orban et al. meets the limitation of:
the processing system to process the first and second video signals to determine the amount of misalignment between the pin end of the upper tubular and the box end of the lower tubular comprises determining horizontal distances between edges of the pin end of the upper tubular and edges of the box end of the lower tubular captured in the first and second images [an alignment determination of a tubular being performed to determine the alignment of the tubular portions where the system measures and generates first and second points upon the tubular’s disconnected surfaces in order to determine if the points match when the two surfaces make contact with one another where the surfaces can be edge portions of the tubular as the aforementioned disconnected tubular is a cylindrical structure with edges (paragraphs 0111-0115)]

	With regard to claim 6, Orban et al. meets the limitation of:
wherein the tubulars are drill pipes, drill collars, or casing joints [an alignment method being applicable to tubulars where the tubular can be drill collars or casing joints (paragraph 0111)]

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2020/0126386 to Michalpulos et al. discloses systems and methods for oilfield drilling operations using computer vision.
U.S. Patent Publication 2020/0088873 to Blakely et al. discloses systems, methods, and an apparatus for characterizing stick-up height, position, and orientation of a drill pipe.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689